Citation Nr: 1450539	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-15 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for alcoholism, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

2.  Entitlement to a 70 percent rating for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

3.  Entitlement to a rating in excess of 70 percent for acquired psychiatric disorder, including PTSD.  

4.  Entitlement to a total rating for compensation based on individual unemployability, due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Bryan Held, Accredited Agent

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to April 1976.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision entered in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying the Veteran's claims for increase for his psychiatric disorder and a TDIU, which were received as determined by the RO in September 2009 and December 2009, respectively.  Also denied at that time were claims to reopen for service connection for residuals of a corneal abrasion of the left eye and for bilateral glaucoma, and although the Veteran initiated an appeal as to the foregoing, he did not perfect an appeal as to either claim to reopen for service connection.  As such, those matters are not within the Board's appellate jurisdiction and are not herein further addressed.  

The record supports entitlement to a 70 percent rating for the Veteran's psychiatric disorder and consideration of the question of whether a rating in excess of 70 percent is warranted is deferred, pending the completion of further development sought below, to include that pertaining to the intertwined claim to reopen for service connection raised by the record.  The issues of the Veteran's entitlement to a rating in excess of 70 percent for a psychiatric disorder and for a TDIU, as well as the intertwined claim for service connection for alcoholism, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDING OF FACT

In connection with the claim for increase filed in September 2009, the record reflects that a score of 40 on the Global Assessment of Functioning (GAF) scale has  been assigned solely due to service-connected psychiatric disablement, denoting occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a 70 percent rating for an acquired psychiatric disorder, inclusive of PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9499-9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the Board herein grants a 70 percent rating for the Veteran's psychiatric disability, with remand of the question of whether a rating in excess of 70 percent therefor is for assignment, the need to discuss whether VA has complied with its duties to notify and assist under 38 U.S.C.A. §§ 5103, 5103A is obviated.  

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Service connection for an acquired psychiatric disorder, including but not limited to PTSD, was granted by the Board by its decision of April 2009 and the RO thereafter assigned a 50 percent rating therefor under DC 9499-9413.  That combination of DCs signifies the rating of an unlisted disorder under those criteria most closely analogous thereto, which in this case entail an anxiety disorder, not otherwise specified.  See 38 C.F.R. §§ 4.20, 4.21, 4.130. 

Under 38 C.F.R. § 4.130, DC 9413, a 50 percent rating is warranted if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as:  Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this instance, the Veteran was afforded a VA examination in May 2010 which, in pertinent part, indicated that his service-connected psychiatric disorder, alone, warranted a GAF scale score of 40, based on the presence of severe anxiety and depression, preoccupation with internal stimuli and other wants, sleep impairment, interpersonal difficulties, anger, irritability, agitation, confusion, suicidal thoughts, poor memory, decreased energy, crying spells, and a gross impairment of cognitive capacity.  A further deterioration in his psychiatric status from the time of a prior VA examination in 2008 was indicated, but attributed to a new, unspecified psychiatric diagnosis or, alternatively, to ongoing alcohol dependence.  The question of any other acquired psychiatric disorder and alcoholism are addressed in the Remand portion of this document.  

In all, the record supports the assignment of a schedular rating of 70 percent rating for the entity at issue throughout the pendency of the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.7; Mauerhan, supra.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

ORDER

A 70 percent schedular evaluation for an acquired psychiatric disorder, including PTSD, is granted, subject to those provisions governing the payment of monetary benefits.  


REMAND

Review of the record indicates that the VA examiner in May 2010 diagnosed an anxiety disorder, not otherwise specified, with PTSD features, in addition to alcohol  dependence and possible mixed personality traits, which in combination warranted assignment of GAF score of 30.  In addition, medical opinions were set forth that it was unclear whether the Veteran's alcohol abuse was secondary to any other mental health issue, but that it certainly seemed to be exacerbating the Veteran's service-connected anxiety disorder.  He likewise offered comments that the Veteran's two Axis I diagnoses were mutually exacerbating each other, yet that it nevertheless appeared less likely than not that the Veteran's alcohol dependence was secondary to his anxiety disorder with PTSD features.  Also, the VA examiner raised the possibility that the observed deterioration in the Veteran's mental status from 2008 to 2010 was the result of a new psychiatric diagnosis, which as indicated above was unspecified, and, in the alternative, that the worsening was due to alcohol dependence.  It was further opined that it could not be said to a medical certainty that the Veteran's alcohol dependence was secondary to his service-connected disability.  

Compensation shall not be paid if the disability was the result of one's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301(c).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , prohibits (effective for claims filed after October 31, 1990) payment of compensation for a disability that is a result of one's own alcohol or drug abuse. Moreover, section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, as in this case, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301. 

The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit has also indicated that a claimant could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  The Federal Circuit further held that compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse, which it defined as an alcohol abuse disability arising during service from voluntary and willful drinking to excess.

The record reflects that service connection for alcoholism was denied by the RO in a rating decision of June 1999, which was not appealed by the Veteran and, thus, became final per 38 U.S.C.A. § 7105.  Medical opinions, albeit ones which appear in part to be inconsistent, identified by the VA examiner in May 2010 reasonably raise a claim to reopen for service connection for alcoholism as part and parcel of the Veteran's service-connected psychiatric disablement or as an entity secondary thereto, including one aggravated by service-connected disability.  See Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  To date, the claim to reopen for service connection for alcoholism has not at all been developed or adjudicated by the AOJ and, in addition, further, clarifying medical opinions are needed, particularly as to the question of aggravation.  Remand is therefore required.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Comply fully with VA's duties to notify and assist the Veteran as to the reasonably raised issue of entitlement to service connection for alcoholism, to include the question of whether new and material evidence has been received by VA to reopen the previously denied claim.  

2.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's electronic claims folder.  

3.  Thereafter, afford the Veteran a VA examination in order to assess the nature and severity of his service-connected acquired psychiatric disorder, including but not limited to PTSD; to determine whether any other acquired psychiatric disorder is now present; to ascertain whether service-connected disability has caused or aggravated his alcoholism; and whether service-connected disability alone has rendered the Veteran unemployable.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case.  The examination should entail the taking of a complete medical history, as well as the conduct of a complete mental status evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.  The VA examiner should specifically identify what current acquired psychiatric disorders are now present and whether a diagnosis of alcoholism is warranted.  

The VA examiner should then offer a medical opinion with full supporting rationale as to the following::

(a)  Is it at least as likely as not (50 percent or greater probability) that any indicated alcoholism or acquired psychiatric disorder other than that already subject to service connection had its onset in service or is otherwise attributable to service or any event therein?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's alcoholism or acquired psychiatric disorder other than that already subject to service connection, if any, was directly caused or aggravated by the currently service-connected acquired psychiatric disorder, including but not limited to PTSD?  If it is determined that either entity was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder(s) before the aggravation.

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

(c)  The examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected PTSD.  When providing the opinion the VA examiner should not consider the Veteran's nonservice-connected disabilities or his age.

4.  Lastly, readjudicate each of the issues on appeal and if any of the benefits sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford him an opportunity to respond.  Then, the case should be returned to the Board for further appellate review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


